Title: From Benjamin Franklin to Deborah Franklin, 13 July 1765
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 13. 1765.
I had the great Pleasure of hearing from you and Sally last Night per Packet. I cannot now answer every particular of your Letters, having many to write that are to go per this Days Mail: but will per next Opportunity. Mrs. Stevenson bids me tell Sally that the striped Gown I have sent her will wash; but it must be with a light hand in a cold Lather.
I am glad to hear of Capt. Robinson’s Arrival, and it gives me Pleasure that so many of my Friends honour’d our new Dining Room with their Company. You tell me only of a Fault they found with the House, that it was too little; and not a Word of any thing they lik’d in it: Nor how the Kitchin Chimneys perform; so I suppose you spare me some Mortification, which is kind. I wonder you put up the Oven without Mr. Roberts’s Advice, as I think you told me he had my old Letter of Directions. But I can add no more, only that I am very well and in good Spirits. My Love to all. Your affectionate Husband
B Franklin
PS. I wrote you largely per Capt. Friend, and sent a Case marked B F. with a number of Particulars.
 
Addressed: To / Mrs Franklin / at / Philadelphia / via New York / per Packet / Free  B Franklin
